665 S.E.2d 739 (2008)
Leslie Michele CRANE
v.
Edward Robert KEATING.
No. 222P08.
Supreme Court of North Carolina.
August 26, 2008.
Max Cogburn, Jr., Asheville, for Crane.
Patrick S. McCroskey, Steven Kropelnicki, Jr., Asheville, for Keating.

ORDER
Upon consideration of the petition filed by Plaintiff on the 15th day of May 2008 in this matter for a writ of certiorari to review the orders of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th day of August 2008."